EXHIBIT 10.1




RING ENERGY, INC.

LONG-TERM INCENTIVE PLAN




(as adopted pursuant to the Stock-for-Stock Exchange Agreement dated May 3, 2012
and by unanimous written consent of the Board of Directors dated June 27, 2012)




Scope and Purpose of the Plan





4355-0001\agreement\long-term incentive plan.doc




--------------------------------------------------------------------------------




Ring Energy, Inc., a Nevada corporation (the “Corporation”), has adopted this
Long-Term Incentive Plan (the “Plan”) to provide for the granting of:




(a)

Incentive Options to certain Employees (Section 5);




(b)

Nonstatutory Options to certain Employees, Non-employee Directors and other
persons (Section 5); and

(c)

Restricted Stock Awards to certain Employees, Non-employee Directors and other
persons (Section 6).

The purpose of the Plan is to provide an incentive for Employees, directors and
certain consultants and advisors of the Corporation or its Subsidiaries to
remain in the service of the Corporation or its Subsidiaries, to extend to them
the opportunity to acquire a proprietary interest in the Corporation so that
they will apply their best efforts for the benefit of the Corporation, and to
aid the Corporation in attracting able persons to enter the service of the
Corporation and its Subsidiaries.

SECTION 1.

DEFINITIONS

As used in this Plan, the following terms have the meanings set forth below:

1.1

“Award” means the grant of any form of Option or Restricted Stock Award under
the Plan, whether granted singly, in combination, or in tandem, to a Holder
pursuant to the terms, conditions, and limitations that the Committee may
establish in order to fulfill the objectives of the Plan.

1.2

“Award Agreement” means the written document or agreement delivered to Holder
evidencing the terms, conditions and limitations of an Award that the
Corporation granted to that Holder.

1.3

“Board of Directors” means the board of directors of the Corporation.

1.4

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the State of Nevada are authorized or obligated by law
or executive order to close.

1.5

“Cause,” with respect to any Holder shall mean:  (a) Holder’s conviction of, or
plea of guilty or nolo contendere to, a crime involving dishonesty, fraud, or
unethical business conduct, or any felony of any nature whatsoever, (b) Holder’s
willful misconduct, (c) Holder’s breach of fiduciary duty which involves
personal profit, (d) Holder’s willful disobedience of Corporate policy, (e)
Holder’s willful disobedience of a material directive from a supervising officer
and/or the Board of Directors, or (f) Holder’s abuse of illegal drugs or other
controlled substances, or habitual intoxication.  No act or failure to act, by
the Holder shall be considered “willful” unless committed in bad faith and
without a reasonable belief that the act or omission was in the best interests
of the Corporation or its clients. Notwithstanding the foregoing, in the case of
any Holder who, subsequent to the effective date of this Plan, enters into an
employment agreement with the Corporation or any Subsidiary that contains the
definition of “cause” (or any similar definition), then during the term of such
employment agreement the definition contained in such Employment Agreement shall
be the applicable definition of “cause” under the Plan as to such Holder if such
Employment Agreement expressly so provides.

1.6

“Change in Control” means the occurrence of any of the following events [other
than any of the following events which involve Ring Energy, Inc., a Nevada
corporation, or any affiliate or associate thereof (as those terms are defined
in Rule 12b-2 under the Exchange Act for purposes of this definition only), such
events specifically not constituting a Change of Control]:

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (x) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (y) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:  (A) any acquisition directly from the Corporation, (B) any acquisition
by the Corporation, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any corporation controlled
by the Corporation or (D) any acquisition by any corporation pursuant to a
transaction which complies with clauses (A), (B) and (C) of paragraph (iii)
below; or

(ii)

Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board of Directors; or

(iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation, or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, and (B) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of  the action of the Board,
providing for such Business Combination; or

(iv)

Approval by the stockholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

1.7

“Code” means the Internal Revenue Code of 1986, as amended.

1.8

“Committee” means the Board of Directors of the Corporation or a committee
appointed pursuant to Section 3 by the Board of Directors to administer this
Plan.

1.9

“Common Stock” means the Corporation’s authorized common stock, par value $0.001
per share, as described in the Corporation’s Articles of Incorporation.

1.10

“Corporation” means Ring Energy, Inc., a Nevada corporation.

1.11

“Date of Grant” has the meaning given it in Section 4.3.

1.12

“Disability” has the meaning given it in Section 8.5.

1.13

“Effective Date” means the date upon which this Plan shall be approved by the
Board of Directors of the Corporation.  

1.14

“Eligible Individuals” means (a) Employees, (b) Non employee Directors and (c)
any other Person that the Committee designates as eligible for an Award (other
than for Incentive Options) because the Person performs bona fide consulting or
advisory services for the Corporation or any of its Subsidiaries (other than
services in connection with the offer or sale of securities in a capital raising
transaction).

1.15

“Employee” means any employee of the Corporation or of any of its Subsidiaries,
including officers and directors of the Corporation who are also employees of
the Corporation or of any of its Subsidiaries.

1.16

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.17

“Exercise Notice” has the meaning given it in Section 5.5.

1.18

“Exercise Price” has the meaning given it in Section 5.4.

1.19

“Fair Market Value” means, for a particular day, the value determined in good
faith by the Committee, which determination shall be conclusive for all purposes
of this Plan.

For purposes of valuing Incentive Options, the Fair Market Value of Stock:  (i)
shall be determined without regard to any restriction other than one that, by
its terms, will never lapse; and (ii) will be determined as of the time the
option with respect to such Stock is granted.

1.20

“Holder” means an Eligible Individual to whom an Award has been granted.

1.21

“Incentive Option” means an incentive stock option as defined under Section 422
of the Code and regulations thereunder.

1.22

“Incumbent Board” means the individuals who, as of the Effective Date,
constitute the Board of Directors and any other individual who becomes a
director of the Corporation after that date and whose election was approved by
stockholders holding a majority of the Voting Securities or (in the case of a
vacancy in the board) by appointment by the Board of Directors, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board.

1.23

[reserved]

1.24

“Non-employee Director” means a director of the Corporation who while a director
is not an Employee.

1.25

“Nonstatutory Option” means a stock option that does not satisfy the
requirements of Section 422 of the Code or that is designated at the Date of
Grant or in the applicable Option Agreement to be an option other than an
Incentive Option.

1.26

“Non-Surviving Event” means an event of Restructure as described in either
subparagraph (b) or (c) of Section 1.32.

1.27

“Option Agreement” means an Award Agreement for an Incentive Option or a
Nonstatutory Option.

1.28

“Option” means either an Incentive Option or a Nonstatutory Option, or both.

1.29

“Person” means any person or entity of any nature whatsoever, specifically
including (but not limited to) an individual, a firm, a company, a corporation,
a limited liability company, a partnership, a trust or other entity. A Person,
together with that Person’s affiliates and associates (as those terms are
defined in Rule 12b-2 under the Exchange Act for purposes of this definition
only), and any Persons acting as a partnership, limited partnership, joint
venture, association, syndicate or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting or disposing of securities of the
Corporation with that Person, shall be deemed a single “Person.”

1.30

“Plan” means the Ring Energy, Inc. Long-Term Incentive Plan, as it may be
amended from time to time.

1.31

“Restricted Stock Award” means the grant or purchase, on the terms and
conditions that the Committee determines or on the terms and conditions of
Section 6, of Stock that is nontransferable or subject to substantial risk of
forfeiture until specific conditions are met.

1.32

“Restructure” means the occurrence of any one or more of the following:

(a)

The merger or consolidation of the Corporation with any Person, whether effected
as a single transaction or a series of related transactions, with the
Corporation remaining the continuing or surviving entity of that merger or
consolidation and the Stock remaining outstanding and not changed into or
exchanged for stock or other securities of any other Person or of the
Corporation, cash or other property;

(b)

The merger or consolidation of the Corporation with any Person, whether effected
as a single transaction or a series of related transactions, with (i) the
Corporation not being the continuing or surviving entity of that merger or
consolidation or (ii) the Corporation remaining the continuing or surviving
entity of that merger or consolidation but all or a part of the outstanding
shares of Stock are changed into or exchanged for stock or other securities of
any other Person or the Corporation, cash, or other property; or

(c)

The transfer, directly or indirectly, of all or substantially all of the assets
of the Corporation (whether by sale, merger, consolidation, liquidation or
otherwise) to any Person whether effected as a single transaction or a series of
related transactions.

1.33

“Retirement” means the separation of the Holder from employment with the
Corporation and its Subsidiaries on account of retirement.

1.34

“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act, or any
successor rule, as it may be amended from time to time.

1.35

“Section 409A” means Section 409A of the Code and the rules and regulations
adopted from time to time thereunder, or any successor law or rule as it may be
amended from time to time.

1.36

“Securities Act” means the Securities Act of 1933, as amended.

1.37

“Stock” means Common Stock, or any other securities that are substituted for
Stock as provided in Section 7.

1.38

“Subsidiary” means, with respect to any Person, any corporation, limited
partnership, limited liability company or other entity of which a majority of
the voting power of the voting equity securities or equity interest is owned,
directly or indirectly, by that Person.

1.39

[reserved]

1.40

“Voting Securities” means any securities that are entitled to vote generally in
the election of directors or in the selection of any other similar governing
body.




SECTION 2.

SHARES OF STOCK SUBJECT TO THE PLAN

2.1

Maximum Number of Shares.  Subject to the provisions of Section 7 of this Plan,
the maximum aggregate number of shares of Stock in respect of which Awards may
be granted for all purposes under the Plan shall be 2,500,000; and provided,
further, that if any shares of Stock subject to an Award are forfeited or if any
Award based on shares of Stock is otherwise terminated without issuance of such
shares of Stock or other consideration in lieu of such shares of Stock, the
shares of Stock subject to such Award shall to the extent of such forfeiture or
termination, again be available for Awards under the Plan if no participant
shall have received any benefits of ownership in respect thereof.

2.2

Description of Shares.  The shares to be delivered under the Plan shall be made
available from (a) authorized but unissued shares of Stock, (b) Stock held in
the treasury of the Corporation, or (c) previously issued shares of Stock
reacquired by the Corporation, including shares purchased on the open market, in
each situation as the Board of Directors or the Committee may determine from
time to time at its sole option.

SECTION 3.

ADMINISTRATION OF THE PLAN

3.1

Committee.  The Committee shall administer the Plan with respect to all Eligible
Individuals or may delegate all or part of its duties under this Plan to a
subcommittee or any executive officer of the Corporation, subject in each case
to such conditions and limitations as the Board of Directors may establish.

3.2

Committee’s Powers.  Subject to the express provisions of the Plan and any
applicable law with which the Corporation intends the Plan to comply, the
Committee shall have the authority, in its sole and absolute discretion, (a) to
adopt, amend and rescind administrative and interpretive rules and regulations
relating to the Plan, including without limitation to adopt and observe such
procedures concerning the counting of Awards against the Plan and individual
maximums as it may deem appropriate from time to time; (b) to determine the
Eligible Individuals to whom, and the time or times at which, Awards shall be
granted; (c) to determine the amount of cash and the number of Options, shares
of Stock or Restricted Stock Awards, or any combination thereof, that shall be
the subject of each Award; (d) to determine the terms and provisions of each
Award Agreement (which need not be identical), including provisions defining or
otherwise relating to (i) the term and the period or periods and extent of
exercisability of the Options, (ii) the extent to which the transferability of
shares of Stock issued or transferred pursuant to any Award is restricted, (iii)
the effect of termination of employment on the Award, and (iv) the effect of
approved leaves of absence (consistent with any applicable regulations of the
Internal Revenue Service); (e) to accelerate, pursuant to Section 7, the time of
exercisability of any Option that has been granted or the time of vesting or
settlement of any Restricted Stock Award; (f) to construe the respective Award
Agreements and the Plan; (g) to make determinations of the Fair Market Value of
the Stock pursuant to the Plan; (h) to delegate its duties under the Plan to
such agents as it may appoint from time to time, subject to Section 3.1; and (i)
to make all other determinations, perform all other acts, and exercise all other
powers and authority necessary or advisable for administering the Plan,
including the delegation of those ministerial acts and responsibilities as the
Committee deems appropriate subject in all respects to the last two sentences of
Section 5.10.  The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan, in any Award, or in any Award Agreement
in the manner and to the extent it deems necessary or desirable to carry the
Plan into effect, and the Committee shall be the sole and final judge of that
necessity or desirability.  The determinations of the Committee on the matters
referred to in this Section 3.2 shall be final and conclusive.  The Committee
shall not have the power to terminate or materially modify or materially amend
the Plan.  Those powers are vested in the Board of Directors.

3.3

Transferability of Awards.  Notwithstanding any limitation on a Holder’s right
to transfer an Award, the Committee may (in its sole discretion) permit a Holder
to transfer an Award, or may cause the Corporation to grant an Award that
otherwise would be granted to an Eligible Individual, in any of the following
circumstances:  (a) pursuant to a qualified domestic relations order, (b) to a
trust established for the benefit of the Eligible Individual or one or more of
the children, grandchildren or spouse of the Eligible Individual; (c) to a
limited partnership or limited liability company in which all the interests are
held by the Eligible Individual and that Person’s children, grandchildren or
spouse; or (d) to another Person in circumstances that the Committee believes
will result in the Award continuing to provide an incentive for the Eligible
Individual to remain in the service of the Corporation or its Subsidiaries and
apply his or her best efforts for the benefit of the Corporation or its
Subsidiaries.  If the Committee determines to allow such transfers or issuances
of Awards, any Holder or Eligible Individual desiring such transfers or
issuances shall make application therefor in the manner and time that the
Committee specifies and shall comply with such other requirements as the
Committee may require to assure compliance with all applicable laws, including
securities laws, and to assure fulfillment of the purposes of this Plan.  The
Committee shall not authorize any such transfer or issuance if it may not be
made in compliance with all applicable federal and state securities laws.  The
granting of permission for such an issuance or transfer shall not obligate the
Corporation to register the shares of Stock to be issued under the applicable
Award.

SECTION 4.

ELIGIBILITY AND PARTICIPATION

4.1

Eligible Individuals.  Awards may be granted pursuant to the Plan only to
persons who are Eligible Individuals at the time of the grant thereof or in
connection with the severance or retirement of Eligible Individuals.

4.2

Grant of Awards.  Subject to the express provisions of the Plan, the Committee
shall determine which Eligible Individuals shall be granted Awards from time to
time. In making grants, the Committee shall take into consideration the
contribution the potential Holder has made or may make to the success of the
Corporation or its Subsidiaries and such other considerations as the Board of
Directors may from time to time specify. The Committee shall also determine the
number of shares or cash amounts subject to each of the Awards and shall
authorize and cause the Corporation to grant Awards in accordance with those
determinations.

4.3

Date of Grant.  The date on which an Award is granted (the “Date of Grant”)
shall be the date specified by the Committee as the effective date or date of
grant of an Award or, if the Committee does not so specify, shall be the date as
of which the Committee adopts the resolution approving the offer of an Award to
an individual, including the specification of the number (or method of
determining the number) of shares of Stock and the amount (or method of
determining the amount) of cash to be subject to the Award, even though certain
terms of the Award Agreement may not be determined at that time and even though
the Award Agreement may not be executed or delivered until a later time. In no
event shall a Holder gain any rights in addition to those specified by the
Committee in its grant, regardless of the time that may pass between the grant
of the Award and the actual execution or delivery of the Award Agreement by the
Corporation or the Holder.  An Award shall be valid and binding upon execution
by the Corporation and the Holder, the Committee may invalidate an Award at any
time prior to execution by both the Corporation and the Holder, and such Award
shall be treated as never having been granted.




4.4

Award Agreements.  Each Award granted under the Plan shall be evidenced by an
Award Agreement that incorporates those terms that the Committee shall deem
necessary or desirable. More than one Award may be granted under the Plan to the
same Eligible Individual and be outstanding concurrently. If an Eligible
Individual is granted both one or more Incentive Options and one or more
Nonstatutory Options, those grants shall be evidenced by separate Award
Agreements, one for each of the Incentive Option grants and one for each of the
Nonstatutory Option grants.




4.5

Limitation for Incentive Options.  Notwithstanding any provision contained
herein to the contrary, (a) a person shall not be eligible to receive an
Incentive Option unless he or she is an Employee of the Corporation or a
corporate Subsidiary (but not a partnership or other non-corporate Subsidiary),
and (b) a person shall not be eligible to receive an Incentive Option if,
immediately before the time the Incentive Option is granted, that person owns
(within the meaning of Sections 422 and 424 of the Code) stock possessing more
than ten percent of the total combined voting power or value of all classes of
stock of the Corporation or a Subsidiary. Nevertheless, this Section 4.5(b)
shall not apply if, at the time the Incentive Option is granted, the Exercise
Price of the Incentive Option is at least one hundred and ten percent of the
Fair Market Value of the Stock underlying the Incentive Option and the Incentive
Option is not, by its terms, exercisable after the expiration of five years from
the Date of Grant.

4.6

No Right to Award.  The adoption of the Plan shall not be deemed to give any
person a right to be granted an Award.

SECTION 5.

TERMS AND CONDITIONS OF OPTIONS

All Options granted under the Plan shall comply with, and the related Option
Agreements shall be deemed to include and be subject to, the terms and
conditions set forth in this Section 5 (to the extent each term and condition
applies to the form of Option) and also to the terms and conditions set forth in
Section 7.1 and Section 8; provided, however, that the Committee may authorize
an Option Agreement that expressly contains terms and provisions that differ
from the terms and provisions of Section 8.  The Committee may also authorize an
Option Agreement that contains any or all of the terms and provisions of
Sections 7.2 and 7.3 or that contains terms and provisions dealing with similar
subject matter differently than do those Sections; nevertheless, the terms and
provisions of Section 7.2 or 7.3 (or any such differing term or provision) shall
apply to an Option Agreement unless the Option Agreement expressly states that
such term or provision shall not apply.

5.1

Number of Shares.  Each Option Agreement shall state the total number of shares
of Stock to which it relates.

5.2

Vesting.  Each Option Agreement shall state the time, periods or other
conditions on which the right to exercise the Option or a portion thereof shall
vest and the number (or method of determining the number) of shares of Stock for
which the right to exercise the Option shall vest at each such time, period or
satisfaction of condition.

5.3

Expiration of Options.  Nonstatutory Options and Incentive Options may be
exercised during the term determined by the Committee and set forth in the
Option Agreement; provided that no Incentive Option shall be exercised after the
expiration of a period of ten (10) years commencing on the Date of Grant of the
Incentive Option.

5.4

Exercise Price.  Each Option Agreement shall state the exercise price per share
of Stock (the “Exercise Price”).  The exercise price per share of Stock subject
to an Incentive Option shall not be less than the greater of (a) the par value
per share of the Stock or (b) 100% of the Fair Market Value per share of the
Stock on the Date of Grant of the Option.  The exercise price per share of Stock
subject to a Nonstatutory Option shall not be less than the greater of (a) the
par value per share of the Stock or (b) 100% of the Fair Market Value per share
of the Stock on the Date of Grant of the Option.

5.5

Method of Exercise.  Each Option shall be exercisable only by written, recorded
electronic or other notice of exercise in the manner specified by the Committee
from time to time (the “Exercise Notice”) delivered to the Corporation or to the
Person designated by the Committee during the term of the Option, which notice
shall (a) state the number of shares of Stock with respect to which the Option
is being exercised, (b) be signed or otherwise given by the Holder of the Option
or by the person authorized to exercise the Option in the event of the Holder’s
death or disability, (c) be accompanied by payment of the Exercise Price for all
shares of Stock for which the Option is exercised, unless provision for the
payment of the Exercise Price has been made pursuant to Section 5.7 or 5.8 or in
another manner permitted by law and approved in advance by the Committee, and
(d) include such other information, instruments, and documents as may be
required to satisfy any other condition to exercise contained in the Option
Agreement.  The Option shall not be deemed to have been exercised unless all of
the requirements of the preceding provisions of this Section 5.5 have been
satisfied.

5.6

Incentive Option Exercises.  During the Holder’s lifetime, only the Holder may
exercise an Incentive Option.  The Holder of an Incentive Option shall
immediately notify the Corporation in writing of any disposition of the Stock
acquired pursuant to the Incentive Option that would disqualify the Incentive
Option from the incentive option tax treatment afforded by Section 422 of the
Code. The notice shall state the number of shares disposed of, the dates of
acquisition and disposition of the shares, and the consideration received upon
that disposition.

5.7

Medium and Time of Payment.  The Exercise Price of an Option shall be payable in
full upon the exercise of the Option (a) in cash or by an equivalent means (such
as that specified in Section 5.8) acceptable to the Committee, (b) on the
Committee’s prior consent, with shares of Stock owned by the Holder (including
shares received upon exercise of the Option or restricted shares already held by
the Holder) and having a Fair Market Value at least equal to the aggregate
Exercise Price payable in connection with such exercise, or (c) by any
combination of clauses (a) and (b).  If the Committee chooses to accept shares
of Stock in payment of all or any portion of the Exercise Price, then (for
purposes of payment of the Exercise Price) those shares of Stock shall be deemed
to have a cash value equal to their aggregate Fair Market Value determined as of
the date of the delivery of the Exercise Notice.  If the Committee elects to
accept shares of restricted Stock in payment of all or any portion of the
Exercise Price, then an equal number of shares issued pursuant to the exercise
shall be restricted on the same terms and for the restriction period remaining
on the shares used for payment.

5.8

Limitation on Aggregate Value of Shares That May Become First Exercisable During
any Calendar Year Under an Incentive Option.  With respect to any Incentive
Option granted under this Plan, the aggregate Fair Market Value of shares of
Stock subject to an Incentive Option and the aggregate Fair Market Value of
shares of Stock or stock of any Subsidiary (or a predecessor of the Corporation
or a Subsidiary) subject to any other incentive stock option (within the meaning
of Section 422 of the Code) of the Corporation or its Subsidiaries (or a
predecessor corporation of any such corporation) that first become purchasable
by a Holder in any calendar year may not (with respect to that Holder) exceed
$100,000, or such other amount as may be prescribed under Section 422 of the
Code or applicable regulations or rulings from time to time.  As used in the
previous sentence, Fair Market Value shall be determined as of the date the
Incentive Option is granted.  For purposes of this Section 5.8 “predecessor
corporation” means (a) a corporation that was a party to a transaction described
in Section 424(a) of the Code (or which would be so described if a substitution
or assumption under that Section had been effected) with the Corporation, (b) a
corporation which, at the time the new incentive stock option (within the
meaning of Section 422 of the Code) is granted, is a Subsidiary of the
Corporation or a predecessor corporation of any such corporations, or (c) a
predecessor corporation of any such corporations.  Failure to comply with this
provision shall not impair the enforceability or exercisability of any Option,
but shall cause the excess amount of shares to be reclassified in accordance
with the Code.

5.9

No Fractional Shares.  The Corporation shall not in any case be required to
sell, issue, or deliver a fractional share with respect to any Option. In lieu
of the issuance of any fractional share of Stock, the Corporation shall pay to
the Holder an amount in cash equal to the same fraction (as the fractional
Stock) of the Fair Market Value of a share of Stock determined as of the date of
the applicable Exercise Notice.

5.10

Modification, Extension and Renewal of Options.  Subject to the terms and
conditions of and within the limitations of the Plan and any applicable law, and
any consent required by the last two sentences of this Section 5.10, the
Committee may (a) modify, extend or renew outstanding Options granted under the
Plan, (b) accept the surrender of Options outstanding hereunder (to the extent
not previously exercised) and authorize the granting of new Options in
substitution for outstanding Options (to the extent not previously exercised),
and (c) amend the terms of an Incentive Option at any time to include provisions
that have the effect of changing the Incentive Option to a Nonstatutory Option.
 Notwithstanding anything herein, the Committee may not “reprice” any Option.
 “Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option to reduce its exercise price, (ii) canceling an
Option at a time when its exercise price exceeds the Fair Market Value of a
share of Stock in exchange for an Option, Restricted Stock Award or other equity
award unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction, or (iii) taking
any other action that is treated as a repricing under generally accepted
accounting principles, provided that nothing in this Section 5.10 shall prevent
the Committee from making adjustments pursuant to Section 7.  Without the
consent of the Holder, the Committee may not modify any outstanding Options so
as to specify a higher Exercise Price or accept the surrender of outstanding
Incentive Options and authorize the granting of new Options in substitution
therefor specifying a higher Exercise Price. In addition, no modification of an
Option granted hereunder shall, without the consent of the Holder, materially
alter or impair any rights of the Holder or materially increase the obligations
of a Holder under any Option theretofore granted to that Holder under the Plan
except, with respect to Incentive Options, as may be necessary to satisfy the
requirements of Section 422 of the Code or as permitted in clause (c) of this
Section 5.10.

5.11

Other Agreement Provisions.  The Option Agreements authorized under the Plan
shall contain such provisions in addition to those required by the Plan
(including, without limitation, restrictions or the removal of restrictions upon
the exercise of the Option and the retention or transfer of shares thereby
acquired) as the Committee may deem advisable.  Each Option Agreement shall
identify the Option evidenced thereby as an Incentive Option or Nonstatutory
Option, as the case may be, and no Option Agreement shall cover both an
Incentive Option and a Nonstatutory Option.  Each Agreement relating to an
Incentive Option granted hereunder shall contain such limitations and
restrictions upon the exercise of the Incentive Option to which it relates as
shall be necessary for the Incentive Option to which such Agreement relates to
constitute an incentive stock option, as defined in Section 422 of the Code.

SECTION 6.

RESTRICTED STOCK AWARDS

All Restricted Stock Awards granted under the Plan shall comply with, and the
related Award Agreements shall be deemed to include, and be subject to the terms
and conditions set forth in this Section 6 and also to the terms and conditions
set forth in Section 7.1 and Section 8; provided, however, that the Committee
may authorize an Award Agreement relating to a Restricted Stock Award that
expressly contains terms and provisions that differ from the terms and
provisions of Section 8.  The Committee may also authorize an Award Agreement
relating to a Restricted Stock Award that contains any or all of the terms and
provisions of Sections 7.2 and 7.3 or that contains terms and provisions dealing
with similar subject matter differently than do those Sections; nevertheless,
the terms and provisions of Section 7.2 or 7.3 (or any such differing term or
provision) shall apply to an Award Agreement relating to a Restricted Stock
Award unless the Award Agreement expressly states that such term or provision
shall not apply.

6.1

Restrictions.  All shares of Restricted Stock Awards granted or sold pursuant to
the Plan shall be subject to the following conditions:

(a)

Transferability.  The shares may not be sold, transferred or otherwise alienated
or hypothecated until the restrictions are removed or expire.

(b)

Conditions to Removal of Restrictions.  Conditions to removal or expiration of
the restrictions may include, but are not required to be limited to, continuing
employment or service as a director, officer, employee, consultant or advisor or
achievement of performance objectives described in the Award Agreement.

(c)

Legend.  Each certificate representing Restricted Stock Awards granted pursuant
to the Plan shall bear a legend making appropriate reference to the restrictions
imposed.

(d)

Possession.  At its sole discretion, the Committee may (i) authorize issuance of
a certificate for shares in the Holder’s name only upon lapse of the applicable
restrictions, (ii) require the Corporation, transfer agent or other custodian to
retain physical custody of the certificates representing Restricted Stock Awards
during the restriction period and may require the Holder of the Award to execute
stock powers, endorsed or in blank, for those certificates and deliver those
stock powers to the Corporation, transfer agent or custodian, or (iii) may
require the Holder to enter into an escrow agreement providing that the
certificates representing Restricted Stock Awards granted or sold pursuant to
the Plan shall remain in the physical custody of an escrow holder until all
restrictions are removed or expire.  The Corporation may issue shares subject to
stop-transfer restrictions or may issue such shares subject only to the
restrictive legend described in subparagraph 6.1(c).

(e)

Other Conditions.  The Committee may impose other conditions on any shares
granted or sold as Restricted Stock Awards pursuant to the Plan as it may deem
advisable, including, without limitation, (i) restrictions under the Securities
Act or Exchange Act, (ii) the requirements of any securities exchange upon which
the shares or shares of the same class are then listed, and (iii) any state
securities law applicable to the shares.

6.2

Expiration of Restrictions.  The restrictions imposed in Section 6.1 on
Restricted Stock Awards shall lapse as determined by the Committee and set forth
in the applicable Award Agreement, and the Corporation shall promptly cause to
be delivered to the Holder of the Restricted Stock Award a certificate
representing the number of shares for which restrictions have lapsed, free of
any restrictive legend relating to the lapsed restrictions; provided that (i) a
minimum of a one year restriction period shall exist on all Restricted Stock
Awards, and (ii) a minimum of a three year restriction period shall exist with
respect to any Restricted Stock Award granted solely by reason of tenure of the
Holder (provided that a Restricted Stock Award granted solely by reason of
tenure may vest in equal thirds, annually, so long as the minimum restriction
period for the first vesting period is at least one year).  Subject to the
limitations set forth above, each Restricted Stock Award may have a different
restriction period, in the discretion of the Committee.  The Committee may, in
its discretion, prospectively reduce the restriction period applicable to a
particular Restricted Stock Award in the event of the death, disability or
retirement of the Holder.  The foregoing notwithstanding, no restriction not
required by law shall remain in effect for more than ten years after the date of
the Award.

6.3

[reserved]

6.4

Rights as Stockholder.  Subject to the provisions of Sections 6.1, the Committee
may, in its discretion, determine what rights, if any, the Holder shall have
with respect to the Restricted Stock Awards granted or sold, including the right
to vote the shares and receive all dividends and other distributions paid or
made with respect thereto.

6.5

Other Agreement Provisions.  The Award Agreements relating to Restricted Stock
Awards shall contain such provisions in addition to those required by the Plan
as the Committee may deem advisable.

SECTION 7.

ADJUSTMENT PROVISIONS

The Committee may authorize an Award that contains any or all of the terms and
provisions of this Section 7 or, with respect to Sections 7.2 and 7.3, that
contains terms and provisions dealing with similar subject matter differently
than do those Sections; nevertheless, the terms and provisions of Section 7.2 or
7.3 (or any such differing term or provision) shall apply to an Award Agreement
unless the Award Agreement expressly states that such term or provision shall
not apply.

7.1

Adjustment of Awards and Authorized Stock.  The terms of an Award and the number
of shares of Stock authorized pursuant to Section 2.1 for issuance under the
Plan shall be subject to adjustment, from time to time, in accordance with the
following provisions:

(a)

If at any time or from time to time, the Corporation shall subdivide as a whole
(by reclassification, by a Stock split, by the issuance of a distribution on
Stock payable in Stock or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then (i) the maximum
number of shares of Stock available for the Plan as provided in Section 2.1
shall be increased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (ii) the number of
shares of Stock (or other kind of shares or securities) that may be acquired
under any Award shall be increased proportionately, and (iii) the price
(including Exercise Price) for each share of Stock (or other kind of shares or
unit of other securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(b)

If at any time or from time to time the Corporation shall consolidate as a whole
(by reclassification, reverse Stock split, or otherwise) the number of shares of
Stock then outstanding into a lesser number of shares of Stock, (i) the maximum
number of shares of Stock available for the Plan as provided in Section 2.1
shall be decreased proportionately, and the kind of shares or other securities
available for the Plan shall be appropriately adjusted, (ii) the number of
shares of Stock (or other kind of shares or securities) that may be acquired
under any Award shall be decreased proportionately, and (iii) the price
(including Exercise Price) for each share of Stock (or other kind of shares or
unit of other securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(c)

Whenever the number of shares of Stock subject to outstanding Awards and the
price for each share of Stock subject to outstanding Awards are required to be
adjusted as provided in this Section 7.1, the Committee shall promptly prepare a
notice setting forth, in reasonable detail, the event requiring adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the change in price and the number of shares of Stock, other securities,
cash or property purchasable subject to each Award after giving effect to the
adjustments.  The Committee shall promptly give each Holder such a notice.

(d)

Adjustments under Section 7.1(a) and 7.1(b) shall be made by the Committee, and
its determination as to what adjustments shall be made and the extent thereof
shall be final, binding and conclusive.  No fractional interest shall be issued
under the Plan on account of any such adjustments.

7.2

Changes in Control.  Upon the occurrence of a Change in Control for Awards held
by Participants who are employees or directors of the Corporation (and their
permitted transferees pursuant to Section 3.3 above):  (a) all outstanding
Options shall immediately become fully vested and exercisable in full, including
that portion of any Option that pursuant to the terms and provisions of the
applicable Award Agreement had not yet become exercisable (the total number of
shares of Stock  as to which an Option is exercisable upon the occurrence of a
Change in Control is referred to herein as the “Total Shares”); and (b) the
restriction period of any Restricted Stock Award shall immediately be
accelerated and the restrictions expire.  If a Change in Control involves a
Restructure or occurs in connection with a series of related transactions
involving a Restructure and if such Restructure is in the form of a
Non-Surviving Event and as a part of such Restructure shares of stock, other
securities, cash or property shall be issuable or deliverable in exchange for
Stock, then the Holder of an Award shall be entitled to purchase or receive (in
lieu of the Total Shares that the Holder would otherwise be entitled to purchase
or receive), as appropriate for the form of Award, the number of shares of
stock, other securities, cash or property, to which such Holder would have been
entitled, upon the same terms, conditions and restrictions of the Award as
existed immediately before the consummation of the Restructure.  Nothing in this
Section 7.2 shall impose on a Holder the obligation to exercise any Award
immediately before or upon the Change of Control, and, unless otherwise provided
in the Award Agreement relating to the Award, no Holder shall forfeit the right
to exercise the Award during the remainder of the original term of the Award
because of a Change in Control or because the Holder’s employment is terminated
for any reason following a Change in Control.

7.3

Restructure and No Change of Control.  In the event a Restructure should occur
at any time while there is any outstanding Award hereunder and that Restructure
does not occur in connection with a Change in Control or in connection with a
series of related transactions involving a Change in Control, then:

(a)

no outstanding Options shall immediately become fully vested and exercisable in
full merely because of the occurrence of the Restructure; and

(b)

the restriction period of any Restricted Stock Award shall not immediately be
accelerated nor shall the restrictions expire merely because of the occurrence
of the Restructure.

The Corporation shall promptly notify each Holder of any election or action
taken by the Corporation under this Section 7.3.  In the event of any election
or action taken by the Corporation pursuant to this Section 7.3 that requires
the amendment or cancellation of any Award Agreement as may be specified in any
notice to the Holder thereof, that Holder shall promptly deliver that Award
Agreement to the Corporation in order for that amendment or cancellation to be
implemented by the Corporation and the Committee.  The failure of the Holder to
deliver any such Award Agreement to the Corporation as provided in the preceding
sentence shall not in any manner affect the validity or enforceability of any
action taken by the Corporation and the Committee under this Section 7.3,
including, without limitation, any redemption of an Award as of the consummation
of a Restructure.  Any cash payment to be made by the Corporation pursuant to
this Section 7.3 in connection with the redemption of any outstanding Awards
shall be paid to the Holder thereof currently with the delivery to the
Corporation of the Award Agreement evidencing that Award; provided, however,
that any such redemption shall be effective upon the consummation of the
Restructure notwithstanding that the payment of the redemption price may occur
subsequent to the consummation.  If all or any portion of an outstanding Award
is to be exercised upon or after the consummation of a Restructure that is in
the form of a Non-Surviving Event and as a part of that Restructure shares of
stock, other securities, cash or property shall be issuable or deliverable in
exchange for Stock, then the Holder of the Award shall thereafter be entitled to
purchase or receive (in lieu of the number of shares of Stock that the Holder
would otherwise be entitled to purchase or receive) the number of shares of
stock, other securities, cash or property to which such number of shares of
Stock would have been entitled, upon the same terms, conditions and restrictions
of the Award as existed immediately before the consummation of the Restructure.

7.4

Notice of Change in Control or Restructure.  The Corporation shall attempt to
keep all Holders informed with respect to any Change in Control or Restructure
or of any potential Change in Control or Restructure to the same extent that the
Corporation’s stockholders are informed by the Corporation of any such event or
potential event.

SECTION 8.

ADDITIONAL PROVISIONS

8.1

Termination of Employment.  Subject to the last sentence of Section 7.2, if a
Holder is an Eligible Individual because the Holder is an Employee and if that
employment relationship is terminated for any reason other than Retirement or
that Holder’s death or Disability, then the following provisions shall apply to
all Awards held by that Holder that were granted because that Holder was an
Employee:

(a)

If the termination is by the Holder’s employer, then the following provisions
shall apply: (i) if the termination is for Cause, then that portion, if any, of
any and all Awards held by that Holder that are not yet exercisable (or for
which restrictions have not lapsed) as of the date of termination shall become
null and void; provided, however, that the portion, if any, of any and all
Awards held by that Holder which are exercisable (or for which restrictions have
lapsed) as of the date of such termination shall survive such termination and
shall be exercisable by such Holder for a period of the lesser of (A) the
remainder of the term of the Award or (B) five (5) business days following the
date of such termination; or (ii) if the termination is not for Cause, then that
portion, if any, of any and all Awards held by that Holder that are not yet
exercisable (or for which restrictions have not lapsed) as of the date of the
termination shall become null and void as of the date of the termination;
provided, however, that the portion, if any, of any and all Awards held by that
Holder which are exercisable (or for which restrictions have lapsed) as of the
date of such termination shall survive such termination and shall be exercisable
by such Holder for a period of the lesser of (A) the remainder of the term of
the Award or (B) 365 days following the date of such termination.

(b)

If such termination is by the Holder, then, unless otherwise agreed to by the
Corporation, any and all Awards held by that Holder, whether or not then
exercisable and whether or not restrictions thereon have lapsed (except in
full), shall become null and void as of the date of the termination.

8.2

Other Loss of Eligibility.  If a Holder is an Eligible Individual because the
Holder is serving in a capacity other than as an Employee and if that capacity
is terminated for any reason other than the Holder’s death, then that portion,
if any, of any and all Awards held by the Holder that were granted because of
that capacity which are not yet exercisable (or for which restrictions have not
lapsed) as of the date of the termination shall become null and void as of the
date of the termination; provided, however, that the portion, if any, of any and
all of the Awards held by the Holder that are exercisable (or for which
restrictions have lapsed) as of the date of the termination shall survive the
termination and shall be exercisable by such Holder for a period of the lesser
of (a) the remainder of the term of the Award or (b) 180 days following the date
of such termination.

8.3

Death.  Upon the death of a Holder, then any and all Awards held by the Holder,
including those portions of the Awards that pursuant to the terms and provisions
of the applicable Award Agreement had not yet become exercisable, shall
immediately become fully vested and exercisable in full by the Holder, his
guardians or his legal representatives, legatees or distributees for a period of
the lesser of (a) the remainder of the term of the Award or (b) one year
following the date of the Holder’s death.  Any portion of an Award not exercised
upon the expiration of the periods specified in (a) or (b) shall be null and
void.  Except as expressly provided in this Section 8.3, all Awards held by a
Holder shall not be exercisable after the death of that Holder.

8.4

Retirement.  If a Holder is an Eligible Individual because the Holder is an
Employee and if that employment relationship is terminated by reason of the
Holder’s Retirement, then the portion, if any, of any and all Awards held by the
Holder that are not yet exercisable (or for which restrictions have not lapsed)
as of the date of that retirement shall become null and void as of the date of
retirement; provided, however, that the portion, if any, of any and all Awards
held by the Holder that are exercisable as of the date of that Retirement shall
survive the Retirement and shall be exercisable by such Holder for a period of
the lesser of (a) the remainder of the terms of the Award or (b) 180 days
following the date of retirement.

8.5

Disability.  If a Holder is an Eligible Individual because the Holder is an
Employee and if that employment relationship is terminated by reason of the
Holder’s Disability, then any and all Awards held by the Holder, including those
portions of the Awards that pursuant to the terms and provisions of the
applicable Award Agreement had not yet become exercisable (or for which
restrictions had not lapsed), shall immediately become fully vested and
exercisable in full by the Holder, his guardians or his legal representatives
for a period of the lesser of (a) the remainder of the term of the Award or (b)
one year following the date on which the Holder’s employment is terminated due
to such Holder’s Disability. “Disability” shall have the meaning given it in the
employment agreement of the Holder; provided, however, that if that Holder has
no employment agreement, “Disability” shall mean a physical or mental impairment
of sufficient severity that, in the opinion of the Corporation, either the
Holder is unable to continue performing the duties he performed before such
impairment or the Holder’s condition entitles him to disability benefits under
any insurance or employee benefit plan of the Corporation or its Subsidiaries
and that impairment or condition is cited by the Corporation as the reason for
termination of the Holder’s employment.

8.6

Leave of Absence.  With respect to an Award, the Committee may, in its sole
discretion, determine that any Holder who is on leave of absence for any reason
will be considered to still be in the employ of the Corporation, provided that
rights to that Award during a leave of absence will be limited to the extent to
which those rights were earned or vested when the leave of absence began.

8.7

Transferability of Awards.  In addition to such other terms and conditions as
may be included in a particular Award Agreement, an Award requiring exercise
shall be exercisable during a Holder’s lifetime only by that Holder or by that
Holder’s guardian or legal representative.  An Award requiring exercise shall
not be transferrable other than by will or the laws of descent and distribution,
except as permitted in accordance with Section 3.3.

8.8

Forfeiture and Restrictions on Transfer.  Each Award Agreement may contain or
otherwise provide for conditions giving rise to the forfeiture of the Stock
acquired pursuant to an Award or otherwise and may also provide for those
restrictions on the transferability of shares of the Stock acquired pursuant to
an Award or otherwise that the Committee in its sole and absolute discretion may
deem proper or advisable.  The conditions giving rise to forfeiture may include,
but need not be limited to, the requirement that the Holder render substantial
services to the Corporation or its Subsidiaries for a specified period of time,
and/or agreements regarding non-competition with the Corporation and its
Subsidiaries. The restrictions on transferability may include, but need not be
limited to, options and rights of first refusal in favor of the Corporation and
stockholders of the Corporation other than the Holder of such shares of Stock
who is a party to the particular Award Agreement or a subsequent holder of the
shares of Stock who is bound by that Award Agreement.

8.9

Delivery of Certificates of Stock.  Subject to Section 8.10, the Corporation
shall promptly issue and deliver a certificate representing the number of shares
of Stock as to which (a) an Option has been exercised after the Corporation
receives an Exercise Notice and upon receipt by the Corporation of the Exercise
Price and any tax withholding as may be requested; and (b) restrictions have
lapsed with respect to a Restricted Stock Award and upon receipt by the
Corporation of any tax withholding as may be requested.  The value of the shares
of Stock, cash or notes transferable because of an Award under the Plan shall
not bear any interest owing to the passage of time, except as may be otherwise
provided in an Award Agreement.  If a Holder is entitled to receive certificates
representing Stock received for more than one form of Award under the Plan,
separate Stock certificates shall be issued with respect to each such Award and
for Incentive Options and Nonstatutory Stock Options separately.

8.10

Conditions to Delivery of Stock.  Nothing herein or in any Award granted
hereunder or any Award Agreement shall require the Corporation to issue any
shares with respect to any Award if that issuance would, in the opinion of
counsel for the Corporation, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect.  At the time of any exercise of an Option, or at
the time of any grant of a Restricted Stock Award, the Corporation may, as a
condition precedent to the exercise of such Option or vesting of any Restricted
Stock Award, require from the Holder of the Award (or in the event of his or her
death, his or her legal representatives, heirs, legatees, or distributees) such
written representations, if any, concerning the Holder’s intentions with regard
to the retention or disposition of the shares of Stock being acquired pursuant
to the Award and such written covenants and agreements, if any, as to the manner
of disposal of such shares as, in the opinion of counsel to the Corporation, may
be necessary to ensure that any disposition by that Holder (or in the event of
the Holder’s death, his legal representatives, heirs, legatees, or distributees)
will not involve a violation of the Securities Act or any similar or superseding
statute or statutes, any other applicable state or federal statute or
regulation, or any rule of any applicable securities exchange or securities
association, as then in effect.

8.11

Securities Act Legend.  Certificates for shares of Stock, when issued, may have
the following legend, or statements of other applicable restrictions endorsed
thereon and may not be immediately transferable:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. THE SHARES MAY
NOT BE OFFERED FOR SALE, SOLD, PLEDGED, TRANSFERRED, OR OTHERWISE DISPOSED OF
UNTIL THE HOLDER HEREOF PROVIDES EVIDENCE SATISFACTORY TO THE ISSUER (WHICH, IN
THE DISCRETION OF THE  ISSUER, MAY INCLUDE AN OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER) THAT SUCH OFFER, SALE, PLEDGE, TRANSFER, OR OTHER DISPOSITION WILL
NOT VIOLATE APPLICABLE FEDERAL OR STATE LAWS.

This legend shall not be required for shares of Stock issued pursuant to an
effective registration statement under the Securities Act, if any.

8.12

Legend for Restrictions on Transfer.  Each certificate representing shares
issued to a Holder pursuant to an Award granted under the Plan shall, if such
shares are subject to any transfer restriction, including a right of first
refusal, provided for under this Plan or an Award Agreement, bear a legend that
complies with applicable law with respect to the restrictions on transferability
contained in this Section 8.12, such as:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY IMPOSED BY THAT CERTAIN INSTRUMENT ENTITLED “RING ENERGY,
INC. LONG-TERM INCENTIVE PLAN” AS ADOPTED BY RING ENERGY, INC. (THE
“CORPORATION”) ON ______________, 20__, AND AN AGREEMENT THEREUNDER BETWEEN THE
CORPORATION AND [HOLDER] DATED ___________, ______, AND MAY NOT BE TRANSFERRED,
SOLD, OR OTHERWISE DISPOSED OF EXCEPT AS THEREIN PROVIDED.  THE CORPORATION WILL
FURNISH A COPY OF SUCH INSTRUMENT AND AGREEMENT TO THE RECORD HOLDER OF THIS
CERTIFICATE WITHOUT CHARGE ON REQUEST TO THE CORPORATION AT ITS PRINCIPAL PLACE
OF BUSINESS OR REGISTERED OFFICE.

8.13

Rights as a Stockholder.  A Holder shall have no right as a stockholder with
respect to any shares covered by his or her Award until a certificate
representing those shares is issued in his or her name.  No adjustment shall be
made for dividends (ordinary or extraordinary, whether in cash or other
property) or distributions or other rights for which the record date is before
the date that certificate is issued, except as contemplated by Section 7.
 Nevertheless, dividends and dividend equivalent rights may be extended to and
made part of any Award denominated in Stock or units of Stock, subject to such
terms, conditions, and restrictions as the Committee may establish.  The
Committee may also establish rules and procedures for the crediting of interest
on deferred cash payments and dividend equivalents for deferred payment
denominated in Stock or units of Stock.

8.14

Information.  Each Holder shall furnish to the Corporation all information
requested by the Corporation to enable it to comply with any reporting or other
requirement imposed upon the Corporation by or under any applicable statute or
regulation.

8.15

Obligation to Exercise.  The granting of an Award hereunder shall impose no
obligation upon the Holder to exercise the same or any part thereof.

8.16

Adjustments to Awards.  Subject to applicable law and the general limitations
set forth in Sections 5, and 7, the Committee may make any adjustment to or the
terms of a Nonstatutory Option by canceling an outstanding Nonstatutory Option
and regranting a Nonstatutory Option. Such adjustment shall be made by amending,
substituting or regranting an outstanding Nonstatutory Option.  Such amendment,
substitution or regrant may result in terms and conditions that differ from the
terms and conditions of the original Nonstatutory Option. Notwithstanding
anything herein, the Committee may not “reprice” any Option.  “Reprice” means
any of the following or any other action that has the same effect: (i) amending
an Option to reduce its exercise price, (ii) canceling an Option at a time when
its exercise price exceeds the Fair Market Value of a share of Stock in exchange
for an Option, Restricted Stock Award or other equity award unless the
cancellation and exchange occurs in connection with a merger, acquisition,
spin-off or other similar corporate transaction, or (iii) taking any other
action that is treated as a repricing under generally accepted accounting
principles.  In addition, the Committee may not impair the rights of any Holder
to previously granted Nonstatutory Options without that Holder’s consent.  If
such action is effected by amendment, the effective date of such amendment shall
be the date of the original grant. Notwithstanding the above, with respect to
Performance Awards that are subject to Section 409A of the Code, the Committee
shall not have the authority to accelerate or postpone the timing or settlement
of a Performance Award in a manner that would cause such award to become subject
to the interest and penalty provisions under Section 409A of the Code.

8.17

Remedies.  The Corporation and a Holder shall be entitled to recover from the
other party reasonable attorneys’ fees incurred in connection with the
enforcement of the terms and provisions of the Plan and any Award Agreement
whether by an action to enforce specific performance or for damages for its
breach or otherwise.

8.18

Information Confidential.  As partial consideration for the granting of each
Award hereunder, the Holder shall agree with the Corporation that the Holder
will keep confidential all information and knowledge that the Holder has
relating to the manner and amount of his or her participation in the Plan;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to the Holder’s spouse, tax, legal and financial
advisors, or to a financial institution to the extent that such information is
necessary to secure a loan. In the event any breach of this promise comes to the
attention of the Committee, it shall take into consideration that breach in
determining whether to recommend the grant of any future Award to that Holder,
as a factor militating against the advisability of granting any such future
Award to that individual.  The provisions of this Section 8.18 shall be included
in each Award Agreement.

8.19

Consideration.  No Option shall be exercisable and no restriction on any
Restricted Stock Award shall lapse unless and until the Holder shall have paid
cash or property to, or performed services for and/or provided value to, the
Corporation or any of its Subsidiaries that the Committee believes is equal to
or greater in value than the par value of the Stock subject to such Award.

8.20

Payment of Taxes.  The Committee may, in its discretion, require a Holder to pay
to the Corporation (or the Corporation’s Subsidiary if the Holder is an employee
of a Subsidiary of the Corporation), at the time of the exercise of an Award,
the amount that the Committee deems necessary to satisfy the Corporation’s or
its Subsidiary’s current or future obligation to withhold federal, state or
local income or other taxes that the Holder incurs by exercising an Award.

8.21

Claw-back.  If any Holder is substantially responsible for negligence that
materially and negatively impacts the Corporation, an Award benefit realized by
such Holder during the period commencing in the two (2) years preceding such
negligence will be immediately due and payable by such Holder to the
Corporation.   The Holder will be considered substantially responsible if there
was a failure to conduct his or her responsibilities with the degree of skill
and care an ordinary prudent person in a like position would exercise under
similar circumstances.

SECTION 9.

DURATION AND AMENDMENT OF PLAN

9.1

Duration.  No Awards may be granted hereunder after the date that is ten (10)
years from the date of this Plan.

9.2

Amendment.  The Board of Directors may (insofar as permitted by law and
applicable regulations), with respect to any shares which, at the time, are not
subject to Awards, suspend or discontinue the Plan or revise or amend it in any
respect whatsoever, and may amend any provision of the Plan or any Award
Agreement to make the Plan or the Award Agreement, or both, comply with Section
16(b) of the Exchange Act and the exemptions therefrom, the Code, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the regulations
promulgated under the Code or ERISA, or any other law, rule or regulation that
may affect the Plan.  The Board of Directors may also amend, modify, suspend or
terminate the Plan for the purpose of meeting or addressing any changes in other
legal requirements applicable to the Corporation or the Plan or for any other
purpose permitted by law.  The Plan may not be amended without the consent of
the holders of a majority of the shares of Stock then outstanding to increase
materially the aggregate number of shares of Stock that may be issued under the
Plan (except for adjustments pursuant to Section 7 of the Plan).

SECTION 10.

GENERAL

10.1

Application of Funds.  The proceeds received by the Corporation from the sale of
shares pursuant to Awards shall be used for general corporate purposes.

10.2

Right of the Corporation and Subsidiaries to Terminate Employment.  Nothing
contained in the Plan or in any Award Agreement shall confer upon any Holder the
right to continue in the employ of the Corporation or any Subsidiary, or
interfere in any way with the rights of the Corporation or any Subsidiary to
terminate his or her employment at any time.

10.3

No Liability for Good Faith Determinations.  Neither the members of the Board of
Directors, any member of the Committee nor any individual that the Committee has
delegated duties to pursuant to Section 3.1. above shall be liable for any act,
omission or determination taken or made in good faith with respect to the Plan
or any Award granted under it, and members of the Board of Directors and the
Committee shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys’ fees, the costs of settling any suit, provided such settlement is
approved by independent legal counsel selected by the Corporation, and amounts
paid in satisfaction of a judgment, except a judgment based on a finding of bad
faith) arising therefrom to the full extent permitted by law and under any
directors and officers liability or similar insurance coverage that may from
time to time be in effect.  This right to indemnification shall be in addition
to, and not a limitation on, any other indemnification rights any member of the
Board of Directors or the Committee may have.

10.4

Other Benefits.  Participation in the Plan shall not preclude the Holder from
eligibility in any other stock or stock option plan of the Corporation or any
Subsidiary or any old age benefit, insurance, pension, profit sharing,
retirement, bonus or other extra compensation plans that the Corporation or any
Subsidiary has adopted or may, at any time, adopt for the benefit of its
Employees.  Neither the adoption of the Plan by the Board of Directors nor the
submission of the Plan to the stockholders of the Corporation for approval shall
be construed as creating any limitations on the power of the Board of Directors
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options and the awarding of stock and
cash otherwise than under the Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

10.5

Exclusion from Pension and Profit-Sharing Compensation.  By acceptance of an
Award (whether in Stock or cash), as applicable, each Holder shall be deemed to
have agreed that the Award is special incentive compensation that will not be
taken into account in any manner as salary, compensation or bonus in determining
the amount of any payment under any pension, retirement or other employee
benefit plan of the Corporation or any Subsidiary.  In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that the Award
will not affect the amount of any life insurance coverage, if any, provided by
the Corporation or a Subsidiary on the life of the Holder that is payable to the
beneficiary under any life insurance plan covering employees of the Corporation
or any Subsidiary.

10.6

Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Stock or other property to the Holder, or to his legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Committee may require any Holder, legal
representative, heir, legatee or distributee, as a condition precedent to such
payment, to execute a release and receipt therefor in such form as it shall
determine.

10.7

Unfunded Plan.  Insofar as it provides for Awards of cash and Stock, the Plan
shall be unfunded.  Although bookkeeping accounts may be established with
respect to Holders who are entitled to cash, Stock, other property or rights
thereto under the Plan, any such accounts shall be used merely as a bookkeeping
convenience.  The Corporation shall not be required to segregate any assets that
may at any time be represented by cash, Stock, other property or rights thereto,
nor shall the Plan be construed as providing for such segregation, nor shall the
Corporation nor the Board of Directors nor the Committee be deemed to be a
trustee of any cash, Stock, other property or rights thereto to be granted under
the Plan.  Any liability of the Corporation to any Holder with respect to a
grant of cash, Stock, other property or rights thereto under the Plan shall be
based solely upon any contractual obligations that may be created by the Plan
and any Award Agreement; no such obligation of the Corporation shall be deemed
to be secured by any pledge or other encumbrance on any property of the
Corporation. Neither the Corporation nor the Board of Directors nor the
Committee shall be required to give any security or bond for the performance of
any obligation that may be created by the Plan.

10.8

No Guarantee of Interests.  The Board of Directors, the Committee and the
Corporation do not guarantee the Stock of the Corporation from loss or
depreciation.

10.9

Payment of Expenses.  All expenses incident to the administration, termination
or protection of the Plan, including, but not limited to, legal and accounting
fees, shall be paid by the Corporation or its Subsidiaries; provided, however,
the Corporation or a Subsidiary may recover any and all damages, fees, expenses
and costs arising out of any actions taken by the Corporation to enforce its
right to purchase Stock under this Plan.

10.10

Corporation Records.  Records of the Corporation or its Subsidiaries regarding
the Holder’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

10.11

Information.  The Corporation and its Subsidiaries shall, upon request or as may
be specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Committee to
perform its duties and functions under the Plan.

10.12

Corporation Action.  Any action required of the Corporation shall be by
resolution of its Board of Directors or by a person authorized to act by
resolution of the Board of Directors.

10.13

Severability.  If any provision of this Plan is held to be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions hereof, but such provision shall be fully severable and the Plan
shall be construed and enforced as if the illegal or invalid provision had never
been included herein.  If any of the terms or provisions of this Plan conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
Eligible Individuals who are subject to Section 16(b) of the Exchange Act) or
Section 422 of the Code (with respect to Incentive Options), then those
conflicting terms or provisions shall be deemed inoperative to the extent they
so conflict with the requirements of Rule 16b-3 or Section 422 of the Code
unless the Committee has determined that the Plan should not comply with such
requirements.  With respect to Incentive Options, if this Plan does not contain
any provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an
Incentive Option cannot so qualify, that Option (to that extent) shall be deemed
a Nonstatutory Option for all purposes of the Plan.

10.14

Notices.  Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. The Corporation or a Holder may
change, at any time and from time to time, by written notice to the other, the
address which it or he had previously specified for receiving notices.  Until
changed in accordance herewith, the Corporation and each Holder shall specify as
its and his address for receiving notices the address set forth in the Award
Agreement pertaining to the shares to which such notice relates.

10.15

Waiver of Notice.  Any person entitled to notice hereunder may waive such
notice.

10.16

Successors.  The Plan shall be binding upon the Holder, his legal
representatives, heirs, legatees and distributees, upon the Corporation, its
successors and assigns, and upon the Committee and its successors.

10.17

Headings.  The titles and headings of Sections and Paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.

10.18

Governing Law.  All questions arising with respect to the provisions of the Plan
shall be determined by application of the laws of the State of Nevada except to
the extent Nevada law is preempted by federal law.  Questions arising with
respect to the provisions of an Award Agreement that are matters of contract law
shall be governed by the laws of the state specified in the Award Agreement,
except to the extent Nevada corporate law conflicts with the contract law of
such state, in which event Nevada corporate law shall govern.  The obligation of
the Corporation to sell and deliver Stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Stock.

10.19

Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Plan dictates, the plural shall be
read as the singular and the singular as the plural.





2





